GUNTHER, J.,
concurring in part and dissenting in part.
I agree that a reversal is in order. As the majority states, where the statutory requirements for an award of attorney’s fees have been met, the trial court may deny an award of reasonable fees only upon a finding of bad faith on the part of the demanding party.
I respectfully dissent, however, from the majority’s direction regarding what should take place below upon remand. I think that the trial court must conduct an evidentiary hearing to determine whether the August 1996 demands for judgment were made in bad faith. See Government Employees Ins. Co. v. Thompson, 641 So.2d 189 (Fla. 2d DCA 1994).